STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

I: 1 1,1011M•i_
              1go]W1I                                                                        NO.      2022       CW       0019

VERSUS


BERKSHIRE          HATHAWAY            HOMESTATE
INSRUANCE [             sic] COMPANY,
ARTHUR WEATHERSPOON                     D/ B/ A
WEATHERSPOON              TRUCKING,
DANIEL       JOHNSON,            AND    STATE
FARM MUTUAL AUTOMOBILE
INSURANCE          COMPANY (           IN    ITS
CAPACITY          AS
                                                                                              APRIL         8,    2022
UNINSURED/ UNDERINSURED
MOTORIST          CARRIER)



In    Re:          Berkshire            Hathaway Homestate                    Insurance Company, Arthur
                   Weatherspoon               d/ b/ a      Weatherspoon          Trucking, applying for
                   supervisory  writs,                           19th       Judicial.              District               Court,
                   Parish of East Baton                      Rouge,         No.    666793.



BEFORE:            MCCLENDON,               WELCH,    AND        THERIOT,         JJ.


            WRIT         DENIED.                The         criteria              set        forth         in         Herlitz
Construction              Co.,       Inc.       v.    Hotel        Investors            of    New         Iberia,          Inc.,
396    So. 2d      878 (       La.     1981)(      per     curiam)      are       not    met.



                                                             PMC

                                                             JEW


         Theriot,          J.,       concurs         in    part     and     dissents           in    part.            I   would
grant        the        writ      in     part        and         deny   the        portion           of     plaintiff' s

motion in limine as to evidence regarding plaintiff' s attorney' s
referral of plaintiff to her treating physicans.                                                          See    Talbot          v.
Elec.       Ins.        Co.,     2017- 299- SDD- EWD (              M. D.     La.       Nov.        16,     2018),          2018
WL     8224789;            Gunn        v.     Robertson,            2001- 347 (          La.                     5th        Cir.
                                                                                                     App.
11/ 14/ 01),            801     So. 2d       555,         566,     writs      denied,              2002- 0170,             2002-
0176 (      La.    3/ 22/ 02),          811     So. 2d      942.




COURT       OF APPEAL,           FIRST        CIRCUIT




       DEPUTY        CL    RK OF COURT
               FOR      THE    COURT